UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2008 AULTRA GOLD INC. (Exact name of registrant as specified in its charter) Nevada 333-126748 98-0448154 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 120 North 5 th Street JACKSONVILLE, OR (Address of principal executive offices) (Registrant's telephone number, including area code): (541) 899-1915 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Agent, Consulting and Financial Public Relations Agreement Also, on May 23, 2008 (the “Effective Date”), the Company entered into an Investor Relations Agreement (the “IR Agreement”) with Midwest Stock Consulting, LLC, a corporation engaged in the business of providing advice, management and financial relations services to public companies (“Consultant”). Pursuant to the IR Agreement, Consultant agreed to provide the following services to the Company for a period of two months from the Effective Date: profiles on Consultant’s website, daily contact with market participants via optin email, the Company’s shareholders to contact consultant via email or telephone.In consideration for the Services, the Company agreed to compensate Consultant as follows: 100,000 restricted shares of the Company’s Common Stock. Item 3.02 Unregistered Sales of Equity Securities. See Item Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 10.10 Investor Relations Services Agreement* * Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aultra Gold, Inc. May 23, 2008 By: /s/Rauno Perttu Rauno Perttu President and Chief Executive Officer 3
